Citation Nr: 0106676	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  97-32 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from February 1992 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  In February 1995, the RO denied service connection for 
chronic low back pain; the veteran did not file a timely 
appeal and the decision became final.

2.  The additional evidence relating to the claim of service 
connection for a low back disorder that was received into the 
record after the February 1995 rating decision bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1995 rating decision denying entitlement to 
service connection for a low back disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302(a).

2.  New and material evidence has been submitted to reopen 
the veteran's previously denied claim of service connection 
for a low back disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In August 1994, the veteran submitted a claim for service 
connection for low back pain.  In another claim form received 
in September 1994, the veteran noted that he had been in a 
track vehicle collision and treated from August 1993 to May 
1994 at the Darnell Hospital, Ft. Hood, Texas.  

The veteran's service medical records show that he sustained 
a head contusion and facial lacerations in August 1993.  In 
addition he had cervical spine tenderness.  No other injuries 
were noted at that time.  A radiology report dated in January 
1994 shows that the lumbosacral spine was within normal 
limits.  Treatment records dated in March 1994 show that the 
veteran complained of low back pain.  Examination of the back 
revealed no spasms, the veteran could flex to his knees, it 
was painful to stand up, straight leg raise was negative, and 
the veteran walked bent over.  A consultation report dated 
later in March 1994 notes that the veteran was involved in a 
vehicle accident in September 1993.  He complained of 
periodic low back pain at the L4 and S1 areas.  The veteran's 
gait was slow and slightly antalgic.  The assessment was low 
back pain.  The separation examination report, dated in May 
1994, notes that examination of the spine was normal.  In the 
Report of Medical History, dated in May 1994, the veteran 
noted that he "[h]ad lower back pain, got into an accident 
with a track vehicle, had migranes [sic] possibly as a result 
of the accident."  However, the veteran indicated on the 
front of this form that he had no recurrent back pain.

In rating decision of February 1995, the RO, in pertinent 
part, denied the claim for service connection for chronic low 
back pain.  The RO noted that there was no evidence of 
chronic recurrence of symptoms or of any residual disability.  
The RO found that, although the service medical records 
showed treatment for this condition, it was shown to be a 
temporary condition that resolved with treatment, and no 
permanent residual disability was shown at the time of 
separation.  The veteran was sent notification of this rating 
decision in a letter dated February 23, 1995.

In June 1996, the RO received a statement from the veteran 
containing a notice of disagreement with the February 1995 
rating decision.  In a letter dated in July 1996, the RO 
informed the veteran that he had not appealed the February 
1995 rating decision within the one-year appeal period and 
that the rating decision had become final.  The veteran was 
instructed that the claim could be reopened if he submitted 
new and material evidence, and he was advised as to what 
constituted such evidence.

In October 1996, the veteran requested that his claim for 
service connection for a low back disorder be reopened.  He 
submitted copies of VA medical records of treatment from 
September to October 1996.  The records show treatment for 
low back pain.  A record dated in September 1996 notes that 
the veteran reported that he had had previous episodes of low 
back pain.  It was further noted that he had minimal 
scoliosis of the lumbar vertebrae with no radiating pain to 
the legs and no problem with bowel or bladder incontinence.  
Another record dated in October 1996 notes that x-rays showed 
spondylolysis and questionable sacralization of L5 on S1 
posteriorly.  It was further noted that the veteran's back 
felt a little better with medication.  It was also indicated 
that he was going to have a physical therapy consultation.

In rating decision of August 1997, the RO determined that no 
new and material evidence had been submitted to reopen the 
claim for service connection for a low back disorder.  The RO 
noted that there was no reasonable possibility that the new 
evidence, when viewed in the context of all the evidence 
(both old and new), would change the previous decision to 
deny service connection for a lower back disorder.  The 
veteran timely appealed this decision.

The veteran submitted duplicate copies of VA medical records 
of treatment from September to October 1996.  He also 
submitted a statement that he had received treatment at the 
Temple VA Hospital.  In August 1998, the RO requested the 
veteran's treatment records from Temple VA Medical Center of 
treatment since July 1994.  The RO received copies of 
treatment records dated from March 1995 to May 1997.  A 
record dated in March 1995 notes that the veteran was 
involved in an accident in September 1993 in a track vehicle 
and had his head "jerked back."  A radiographic report 
dated in October 1996 of the lumbar spine revealed mild 
spondylosis at the L4-L5 and L5-S1 levels.  In addition, L5 
was slightly posteriorly subluxed on S1.  A record dated in 
May 1997 notes that the veteran complained of low back pain 
which was chronic and the last episode had begun the prior 
Saturday.  The diagnosis was chronic low back pain.

In October 2000, the RO issued a Supplemental Statement of 
the Case after reviewing the VA medical records.  The RO 
determined that new and material evidence adequate to reopen 
the claim for low back disorder had not been submitted.

II.  Analysis

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108.  New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration.  It must 
be neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet. App. 
523, 528-29 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) provides for a reopening standard which 
calls for judgments as to whether new evidence (1) bears 
directly or substantially on the specific matter, and (2) is 
so significant that it must be considered to fairly decide 
the merits of the claim.  Hodge v. West, 155 F.3d 1356, (Fed. 
Cir. 1998).  Moreover, the Federal Circuit stressed in Hodge 
that under the regulation new evidence that was not likely to 
convince the Board to alter its previous decision could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  Id.

At the time of the February 1995 rating decision, the 
evidence of record consisted of the veteran's service medical 
records.  The records showed some complaints of low back 
pain.  The separation examination noted no chronic, low back 
disorder.  The RO denied the claim, finding that there was no 
evidence of chronic recurrence of symptoms or of any residual 
disability.

Subsequent to the February 1995 rating decision, additional 
VA treatment records were submitted showing complaints of 
back pain and diagnoses of minimal scoliosis of the lumbar 
vertebrae, spondylolysis, and questionable sacralization of 
L5 on S1.

The Board finds that the evidence received after February 
1995 is new and material evidence.  It is new evidence as it 
was not available and considered at the time of the February 
1995 rating decision.  It is material evidence as it is 
relevant to the issue of service connection for a low back 
disorder and shows that he currently has a low back disorder.  
In addition, the evidence provides a more complete picture of 
the circumstances surrounding the claimed low back disorder.  
Accordingly, the claim for service connection for a low back 
disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a low back disorder; the 
appeal as to this issue is granted to this extent.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In addition, the evidence of record shows that the veteran 
had low back problems during service and currently has a low 
back disorder.  The evidence shows that the veteran has not 
received a VA examination of his low back disorder.  The RO 
should arrange for such an examination, with the examiner 
requested to provide a medical opinion as to whether there is 
a nexus between any current low back disorder and the low 
back problems for which the veteran received treatment in 
service.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide information as to 
the dates and places of all treatment he 
received since service for his low back 
disorder.  If the veteran identifies any 
private treatment, the RO should request 
that he complete and return the 
appropriate consent forms.  Thereafter, 
the RO should contact the identified 
facilities and request copies of the 
veteran's treatment records.  If such 
identified records are not available, the 
RO should notify the veteran.  Copies of 
all records obtained should be added to 
the claims folder.

2.  The RO should contact the Temple VA 
Medical Center and request copies of all 
of the veteran's medical records of 
treatment since May 1997.  Copies of all 
records obtained should be added to the 
claims folder.

3.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
of his low back.  The claims file, 
including a copy of this remand, should 
be made available to the examiner before 
the examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail.  The examiner should 
provide an opinion as to whether it is as 
likely as not that any current low back 
disorder had its onset or is related to 
low back problems during service.  All 
opinions expressed should be accompanied 
by a written rationale.

4.  After the above development is 
completed to the extent possible, the RO 
must review the claims folder and ensure 
that all of the above foregoing 
development has been accomplished.  If 
any development is incomplete, 
appropriate remediation should be 
implemented.  See Stegall v. West, 11 
Vet. App. 268 (1998).

5.  The issue on appeal should be 
readjudicated by the RO in compliance 
with the VCAA.  If any benefit sought on 
appeal is not granted, the RO should 
issue a supplemental statement of the 
case and provide the veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



